Citation Nr: 1758996	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 and December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision for the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.

In September 2009, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge

The issue was remanded in March 2010 and September 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has an acquired psychiatric disorder that is related to his active duty service.  Specifically, the Veteran identified several stressors that occurred while he was in the military, to include the verified in-service stressors of being assaulted on base by a group of men, as well as combat stressors of small arms, sniper, and rocket fire.

An August 2011 VA initial PTSD examination reflects that the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and opined that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  No opinion was provided on whether the depressive disorder, NOS, was at least as likely as not related to an event, injury, or disease in service.  As a result, in a September 2016 Board remand, the issue was remanded for an addendum opinion on whether the Veteran has a mental health disorder other than PTSD that is etiologically related to an event, injury, or disease in service.  

In a June 2017 VA opinion, the examiner opined that it is less likely than not that the Veteran's depressive disorder, NOS, was of service onset or otherwise related to or was caused by his active duty service.  The examiner acknowledged that the Veteran's military stressors were significant, but determined they didn't contribute to his depression because he didn't mention them in his psychotherapy in 2003 and 2004.  The examiner stated that those notes clearly describe the Veteran's low self-esteem and other symptoms of depression in relation to employment, financial, and health-related concerns, rather than military-related history.  

Unfortunately, the Board finds the VA examiner's opinion and rationale to be inadequate for rating purposes.  It appears that the crux of the examiner's opinion was largely restricted to mental health treatment the Veteran received in 2003 and 2004.  This ignores other evidence in the claims file that indicates that the Veteran struggled with depression and other mental health symptoms prior to, and since, 2003 and 2004 that he attributes to his experiences during active duty.  As noted above the Veteran has reported several stressors, two of which have been verified to have occurred while on active duty.  During the September 2009 Board hearing, the Veteran testified that he self-medicated with alcohol and drugs while he was in the military.  His service treatment records show that he was treated for substance abuse at the Frankfort Medical Center in 1971.  Additionally, the Veteran and his wife of nearly thirty years and who has a background in mental health, testified that he attempted to seek health services in 1978, through the New Orleans VA, and again in 1983, but was unsuccessful.  It wasn't until 2003 that his application for VA health services was approved.  The Veteran's wife testified that the Veteran struggled with mental health symptoms such as depression since the beginning of their relationship.  In a July 2006 statement, the Veteran's wife reported that her husband relayed to her how he was accused of being a "baby killer" because of his service in Vietnam while attending college classes after he returned home from the war.  

It appears that the examiner did not adequately address the Veteran's or his wife's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  The Board acknowledges that the Veteran and his wife are competent to report symptoms he experienced.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Accordingly, the Board finds that the June 2017 VA opinion, with regard to the Veteran's claim for an acquired psychiatric disability, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for an addendum opinion that takes into account the lay testimony and other evidence in the claims file as to the etiology of the Veteran's currently demonstrated depressive disorder, NOS, is necessary.  38 C.F.R. § 4.2 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records pertinent to the claim on appeal.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the June 2017 VA examination of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the June 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depressive disorder is of service onset or otherwise related to or was caused by his active duty service, to include the verified in-service stressors of being assaulted in a club by a group of men, as well as combat stressors of small arms, sniper, and rocket fire.

In providing the opinion, the examiner must take into account the Veteran and his wife's lay statements/testimony regarding the onset and the entire history of continuity of his depressive symptoms as they relate to his reported and verified stressors.  The examiner is reminded the Veteran is considered competent to report symptoms he personally experienced.  The examiner should also consider the totality of the medical evidence, to include both before and after 2003/2004.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

